IN THE COURT OF APPEALS OF IOWA

                                    No. 14-1389
                              Filed October 15, 2014


IN THE INTEREST OF C.T.,
Minor Child,

M.S., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

District Associate Judge.



       The mother appeals the termination of her parental rights to her child, C.T.

AFFIRMED.



       Christopher O’Brien, Fort Dodge, for appellant mother.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Ricki Osborn, County Attorney, and Jennifer Benson, Assistant

County Attorney, for appellee State.

       Sarah Smith of Bennett, Crommins & Smith, Fort Dodge, attorney and

guardian ad litem for minor child.



       Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                              2


VOGEL, J.

          The mother appeals the termination of her parental rights to her child,

C.T.1 She asserts reasonable efforts were not undertaken to reunite her with

C.T., and that she should be granted an additional six months to work toward

reunification. She further argues termination is not in C.T.’s best interest due to

the parent-child bond. We conclude the Iowa Department of Human Services

(DHS) offered the mother adequate services, and given her chronic and

unrelieved abuse of methamphetamine, an additional six months would not

resolve her substance abuse and mental health issues. Furthermore, because of

this methamphetamine addiction, termination is in C.T.’s best interest.

Consequently, we affirm the juvenile court’s order terminating the mother’s

parental rights.

          C.T. was born in October 2013, and was removed from the mother’s care

just days later. She was removed because the mother had tested positive for

methamphetamine, following a suicide attempt by drug overdose.                   C.T. was

placed in foster care.

          On October 21, the mother entered an inpatient substance abuse

treatment center at the YWCA, and following a stay in the hospital due to her

depression, returned to the YWCA on November 1, 2013. C.T. was returned to

the mother’s care for a trial visit on November 15. The mother left the YWCA on

January 13, 2014, intending to receive intense outpatient treatment from the

YWCA. However, following the mother’s departure from the YWCA, C.T. was

removed from the mother’s care and placed with the same foster family, where

1
    The father’s parental rights to C.T. were also terminated; however, he does not appeal.
                                          3


she remained at the time of the termination hearing. The mother relapsed on

both methamphetamine and alcohol on January 17, and was discharged from the

YWCA on January 24.

       The mother completed a substance abuse evaluation at Community and

Family Resources (CFR) on January 28, 2014, and attended two treatment

sessions.   She was discharged on February 17, having tested positive for

methamphetamine during treatment. The mother also informed her probation

officer she used methamphetamine on March 16 and March 20, 2014. Though

she was scheduled to enter inpatient substance abuse treatment at Jackson

Recovery, she failed to do so.

       The mother has been diagnosed with bipolar disorder and polysubstance

dependence. She has not consistently addressed these issues with therapy or

medication—her last therapy appointment was February 12, 2014, and she does

not take her prescribed medication. Upon entering Family Treatment Court, she

was required to complete a plan for treatment and to refrain from contact with

C.T.’s father.2 She was discharged from this program for failure to comply with

these requirements.

       The mother has received various services since October 2009, when three

of her older children came to the attention of DHS due to domestic violence and

drug use in the home. They were removed from the mother’s care in 2010 and

her rights were terminated in June 2011, following a hearing at which she failed



2
  The mother and father have a history of domestic violence. On April 21, 2014, a
physical altercation occurred and the father pleaded guilty to false imprisonment. A no
contact order was entered, which has been violated by both parties.
                                         4


to appear. Her rights to two of C.T.’s full siblings were terminated in 2012 and

2013.

        During the pendency of this proceeding the following services were

offered to the mother: CFR services, both inpatient and outpatient; YWCA

services, inpatient and outpatient; Prairie Ridge substance abuse treatment;

treatment at Jackson Recovery; Berryhill Center for Mental Health; counseling

sessions; Parent Partner; Family Treatment Court; supervised visitation; family

safety, risk, and permanency services; and Families First. The mother’s last visit

with C.T. was on April 10, 2014, and because of her failure to keep in contact

with service providers, she has not seen C.T. since that date.

        C.T. was adjudicated a child in need of assistance on December 12, 2013.

Due to the mother’s unresolved mental health and substance abuse issues, the

State petitioned to terminate her parental rights on June 13, 2014. A hearing

was held on August 6, 2014, which the mother did not attend, ostensibly due to

the fact she had an outstanding warrant for her arrest.          The juvenile court

terminated her parental rights pursuant to Iowa Code section 232.116(1)(b), (e),

(g), (h), and (l) (2013). The mother appeals, not contesting any of the grounds

supporting termination, but arguing she did not receive adequate services and

therefore she should be granted an additional six months to work toward

reunification. She further asserts termination is not in C.T.’s best interest due to

the bond she shares with C.T.

        We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.
                                        5


      The mother claims the services offered were “piecemeal solutions” and

failed to give her “the unique treatment her condition so plainly required.” Upon

review of the record, we conclude the mother received adequate services.

Beyond the fact she received the services listed above, she made multiple

requests to change DHS workers and service providers, which were granted.

While she fails to state what additional services she should have received, we

note she was given more than adequate opportunity to address both her mental

health and substance abuse issues. The fact she declined to take full advantage

of the majority of the services offered does not then put the onus on DHS to offer

her even more services.

      Moreover, we do not conclude the mother should be granted an additional

six months to work toward reunification. She has been in receipt of services

since 2009 and has made little to no progress in addressing either her mental

health or substance abuse issues. As the juvenile court noted:

      With all of these services available to them, no progress has been
      made by the parents. In the family team meeting held on
      December 3, 2013, and throughout their time in Family Treatment
      Court, the expectations were that the parents remain clean and
      sober, participate and successfully complete substance abuse
      treatment, maintain visitation with the child, and address mental
      health issues. Neither parent has been cooperative with services,
      the DHS workers, or the providers. [The mother] last had contact
      with the DHS worker on April 17, 2014, and with the FSRP provider
      on June 4, 2014.

      The record supports the juvenile court’s assessment, and it is clear

granting the mother an additional six months will do nothing except prolong the

uncertainty in C.T.’s life. “We have repeatedly followed the principle that the

statutory time line must be followed and children should not be forced to wait for
                                          6

their parent to grow up.” In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998);

see also Iowa Code § 232.116(2).

       Furthermore, termination is in C.T.’s best interest.        Despite receiving

services since 2009, the mother’s mental health and substance abuse issues

have remained unresolved.       The juvenile court found the mother’s failure to

improve her ability to provide for C.T.’s safety, long-term nurturing, and growth

supports the conclusion that termination of parental rights serves C.T.’s best

interests. We agree, considering that, in determining the future actions of the

parent, her past conduct is instructive. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Not only will more time not correct this situation, but it is in C.T.’s best

interest that she not be placed with a mother who is addicted to

methamphetamine and refuses to receive treatment for her bipolar disorder. See

Iowa Code § 232.116(2). Though the mother claims she and C.T. share a bond,

the short time they were together is not a consideration that precludes

termination, particularly given the mother has not seen C.T. since April 10, 2014.

See Iowa Code § 232.116(3)(c); In re Z.H., 740 N.W.2d 648, 652 (Iowa Ct. App.

2007) (noting the parent-child bond is a consideration but not an overriding one).

It is also encouraging that C.T. is developmentally on track and is in a pre-

adoptive home. Consequently, termination of the mother’s parental rights is in

C.T.’s best interest, and we affirm the order of the juvenile court.

       AFFIRMED.